          Case 1:20-cv-00555-JPC Document 137 Filed 12/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            12/2/2020
----------------------------------------------------------------------- X
                                                                        :
WILLIAM ZABIT and BRANDTRANSACT                                         :
WORLDWIDE, INC.,                                                        :
                                                                        :    20-CV-555 (JPC)
                                    Plaintiffs,                         :
                                                                        :         ORDER
                  -v-                                                   :
                                                                        :
BRANDOMETRY, LLC et al.,                                                :
                                                                        :
                                    Defendants.                         :
                                                                        :
----------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 18, 2020, the Court ordered the parties to justify the continued sealing of

any previously filed documents pursuant to the standard outlined in Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006) by December 1, 2020. (Dkt. 134.) The Court is now in

receipt of a letter from Defendants Brandlogic d/b/a Tenet Partners, CoreBrand Data Science,

Tenet Partners, Hampton Bridwell, and James Gregory (“Defendants”) purporting to justify the

continued sealing of the “Confidential Documents” previously sealed by the Court on August 5,

2020 (Dkt. 93), before this case was reassigned to the undersigned. (Dkt. 135.) In support of their

application to seal, Defendants contend that their “privacy interests” and the parties’ “interest[]”

in ensuring that the documents remain confidential, as evinced by their confidentiality agreements,

are sufficient to outweigh the right of public access. (Id.) The Court is also in receipt of a letter

from Plaintiffs, filed after the December 1, 2020 deadline, asking the Court “for the sake of

consistency” to maintain certain documents under seal that they plan to submit in connection in

with their opposition to the Motion to Dismiss, namely certain non-disclosure/confidentiality

agreements involving LAM Associates and Toroso Investments. (Dkt. 136.)
         Case 1:20-cv-00555-JPC Document 137 Filed 12/02/20 Page 2 of 3




       Defendants’ conclusory assertions are insufficient to justify sealing under Lugosch.

Defendants have failed to provide any details on what “privacy interests” would be at risk if the

documents are made public, leaving the Court unable to make the required “specific, on-the-record

findings that sealing is necessary to preserve higher values.” Lugosch, 435 F.3d at 124; see also

Brown v. Maxwell, 929 F.3d 41, 48 (2d Cir. 2019) (concluding that it is legal error for the Court

to fail to make specific findings regarding the need for sealing). And the parties’ agreement to

keep certain information confidential fares no better under Lugosch. See Kia Song Tang v. Glocap

Search LLC, No. 14 Civ. 1108 (JMF), 2015 WL 1344788, at *7 (S.D.N.Y. Mar. 24, 2015) (“The

mere fact that information is subject to a confidentiality agreement between litigants, however, is

not a valid basis to overcome the presumption in favor of public access to judicial documents.”);

Dandong v. Pinnacle Performance Ltd., 10 Civ. 8086 (JMF), 2012 WL 6217646, at *2 (S.D.N.Y.

Dec. 3, 2012) (“The consent of the parties is not a valid basis to justify sealing, as the rights

involved are the rights of the public.” (internal quotation marks omitted)); Vasquez v. City of N.Y.,

No. 10 Civ. 6277 (LBS), 2012 WL 4377774, at *3 (S.D.N.Y. Sept. 24, 2012) (“But there does not

seem to be room in [the Lugosch] analysis to defer to the consent of the parties because the rights

involved are the rights of the public.”).

       Plaintiffs’ application to seal “for the sake of consistency” is also inadequate, as it utterly

fails to justify sealing under Lugosch. Nor is Plaintiffs’ application for sealing complete: Plaintiffs

were directed to file the documents for which they are seeking sealing on ECF under seal, as

required by the Court’s Individual Rules and Practices in Civil Cases. (See Dkt. 134.) The Court

specifically directed that “[i]f Plaintiffs are unable to file these documents under seal on ECF in

this case, they should explain why in their application.” (Id. at 2.) Plaintiffs have stated that they

“will submit these documents for in camera review” but have failed to address why they are unable
         Case 1:20-cv-00555-JPC Document 137 Filed 12/02/20 Page 3 of 3




to file the documents under seal on ECF. (Dkt. 136 at 1.)

       Accordingly, the parties’ applications to seal are DENIED without prejudice. The parties

shall have until December 4, 2020 to supplement their submission with the necessary information

that would allow the Court to assess whether sealing is warranted in this case. Such information

must provide specific reasons justifying sealing under Lugosch for each document at issue. Absent

further correspondence from Defendants by that date, the Court will unseal the “Confidential

Documents” listed in Dkt. 93 that were actually filed in this case, as well as Defendants’ Motions

to Dismiss (Dkts. 101, 102), for which Defendants have provided no reasons to continue sealing,

without further notice. If Plaintiffs do not justify sealing by that date, they must file their

opposition and associated exhibits on the docket by December 7, 2020.

       SO ORDERED.

Dated: December 2, 2020                           __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                       United States District Judge
